 



Exhibit 10.1
QUIKSILVER, INC.
RESTRICTED STOCK AGREEMENT
(Special Grant)

         
Director:
  Douglas Ammerman      
Grant Date:
  June 7, 2007       Number of Shares of
Restricted Stock Granted:   5,000    

          THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) dated as of June 7,
2007 (the “Grant Date”) is entered into by and between Quiksilver, Inc., a
Delaware corporation (the “Corporation”), and the Director specified above,
pursuant to the Restricted Stock Program under the Quiksilver, Inc. amended and
restated 2000 Stock Incentive Plan (the “Plan”). Capitalized terms used herein
and not otherwise defined in the attached Appendix or elsewhere herein shall
have the meaning assigned to such terms in the Plan.
          NOW, THEREFORE, in consideration of services rendered and to be
rendered by the Director, and the mutual promises made herein and the mutual
benefits to be derived therefrom, the parties agree as follows:
     1. Grant. Subject to the terms of this Agreement, the Corporation hereby
grants to the Director an aggregate of 5,000 restricted shares of Common Stock
of the Corporation (the “Restricted Stock”).
     2. Vesting.
          (a) Time Vesting. Subject to Section 7 below, the Restricted Stock
shall vest, and restrictions shall lapse, June 6, 2008.
          (b) Acceleration of Vesting Upon Corporate Transaction/Change in
Control. All of the Restricted Stock shall accelerate and vest and all
restrictions shall lapse, immediately prior to the effective date of a Corporate
Transaction or Change in Control.
          (c) Acceleration of Vesting Upon Death or Permanent Disability. In the
event of the death or Permanent Disability of Director, all of the Restricted
Stock shall accelerate and vest and all restrictions shall lapse immediately
prior to such death or Permanent Disability.
     3. Continuance of Service. Vesting of the Restricted Stock requires
continued Service of the Director as a member of the Corporation’s Board of
Directors and as Chairman of the Audit Committee from the Grant Date through the
vesting date as a condition to the vesting

1



--------------------------------------------------------------------------------



 



of the Restricted Stock and the rights and benefits under this Agreement.
Nothing contained in this Agreement or the Plan constitutes a service commitment
by the Corporation, confers upon the Director any right to remain in service to
the Corporation, interferes in any way with the right of the Corporation at any
time to terminate such services, or affects the right of the Corporation to
increase or decrease the Director’s other compensation or benefits. Nothing in
this section, however, is intended to adversely affect any independent
contractual right of the Director without his or her consent thereto.
     4. Dividend and Voting Rights. After the Grant Date, the Director shall be
entitled to voting rights and any regular cash dividends with respect to the
shares of Restricted Stock even though such shares are not vested, provided that
such rights shall terminate immediately as to any shares of Restricted Stock
that are forfeited pursuant to Section 7 below.
     5. Restrictions on Transfer. Prior to the time that they have become
vested, neither shares of the Restricted Stock, nor any interest therein, amount
payable in respect thereof, or Restricted Property (as defined in Section 8
hereof) may be sold, assigned, transferred, pledged or otherwise disposed of,
alienated or encumbered (collectively, a “Transfer”), either voluntarily or
involuntarily. The Transfer restrictions in the preceding sentence shall not
apply to (i) transfers to the Corporation, or (ii) transfers by will or the laws
of descent and distribution. After any shares of Restricted Stock have vested,
the Director shall be permitted to Transfer such shares of Restricted Stock,
subject to applicable securities law requirements, the Corporation’s insider
trading policies, and other applicable laws and regulations.
     6. Stock Certificates.
          (a) Book Entry Form. The Corporation shall issue the shares of
Restricted Stock either: (i) in certificate form as provided in Section 6(b)
below; or (ii) in book entry form, registered in the name of the Director with
notations regarding the applicable restrictions on transfer imposed under this
Agreement.
          (b) Certificates to be Held by Corporation; Legend. Any certificates
representing shares of Restricted Stock that may be delivered to the Director by
the Corporation prior to vesting shall be redelivered to the Corporation to be
held by the Corporation until the restrictions on such shares shall have lapsed
and the shares shall thereby have become vested or the shares represented
thereby have been forfeited hereunder. Such certificates shall bear the
following legend:
“The ownership of this certificate and the shares of stock evidenced
hereby and any interest therein are subject to substantial
restrictions on transfer under an Agreement entered into between the
registered owner and Quiksilver, Inc. A copy of such Agreement is
on file in the office of the Secretary of Quiksilver, Inc.”
          (c) Delivery of Certificates Upon Vesting. Promptly after shares of
Restricted Stock have vested, and all other conditions and restrictions
applicable to such Restricted Stock have been satisfied or lapse (including
satisfaction of any applicable Withholding Taxes), the

2



--------------------------------------------------------------------------------



 



Corporation shall, as applicable, either remove the notations on any shares of
Restricted Stock issued in book entry form which have vested or deliver to the
Director a certificate or certificates evidencing the number of shares of
Restricted Stock which have vested (or, in either case, such lesser number of
shares as may be permitted pursuant to Section 9). The Director (or the
beneficiary or personal representative of the Director in the event of the
Director’s death or Permanent Disability, as the case may be) shall deliver to
the Corporation any representations or other documents or assurances as the
Corporation may deem desirable to assure compliance with all applicable legal
and accounting requirements. The shares so delivered shall no longer be
Restricted Stock hereunder.
          (d) Stock Power; Power of Attorney. Concurrently with the execution
and delivery of this Agreement, the Director shall deliver to the Corporation an
executed stock power in the form attached hereto as Exhibit A, in blank, with
respect to such shares. The Director, by acceptance of the Restricted Stock,
shall be deemed to appoint, and does so appoint by execution of this Agreement,
the Corporation and each of its authorized representatives as the Director’s
attorney(s)-in-fact to effect any transfer of unvested forfeited shares of
Restricted Stock (or shares otherwise reacquired by the Corporation hereunder)
to the Corporation as may be required pursuant to the Plan or this Agreement and
to execute such documents as the Corporation or such representatives deem
necessary or advisable in connection with any such transfer.
     7. Effect of Termination of Service. Subject to earlier vesting as provided
in Section 2 hereof, if the Director ceases to provide Service to the
Corporation as a member of the Corporation’s Board of Directors, the Director’s
shares of Restricted Stock (and related Restricted Property as defined in
Section 8 hereof) shall be forfeited to the Corporation to the extent such
shares have not become vested pursuant to Section 2 upon the date the Director’s
Service as a member of the Board of Directors terminates (the “Severance Date”),
regardless of the reason for such termination (whether with or without cause,
voluntarily or involuntarily). Upon the occurrence of any forfeiture of shares
of Restricted Stock hereunder, such unvested, forfeited shares and related
Restricted Property shall be automatically transferred to the Corporation,
without any other action by the Director. No additional consideration shall be
paid by the Corporation with respect to such transfer. The Corporation may
exercise its powers under Section 6(d) hereof and take any other action
necessary or advisable to evidence such transfer. The Director shall deliver any
additional documents of transfer that the Corporation may request to confirm the
transfer of such unvested, forfeited shares and related Restricted Property to
the Corporation.
     8. Adjustments Upon Specified Events. If any change is made to the Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the
outstanding Common Stock as a class, appropriate adjustment shall be made to the
number and/or class of securities in effect under this Agreement. Such
adjustments to the outstanding Restricted Stock are to be effected in a manner
which shall preclude the enlargement or dilution of rights and benefits under
this Agreement. The adjustments determined by the Corporation shall be final,
binding and conclusive. If any adjustment shall be made pursuant to the
foregoing or any dividend other than a regular cash dividend is declared and the
shares of Restricted Stock are not fully vested upon such event or prior
thereto, the restrictions applicable to such shares of Restricted Stock shall
continue in effect with respect to any consideration or other securities (the
“Restricted Property” and, for the

3



--------------------------------------------------------------------------------



 



purposes of this Agreement, “Restricted Stock” shall include “Restricted
Property,” unless the context otherwise requires) received in respect of such
Restricted Stock. Such Restricted Property shall vest at such times and in such
proportion as the shares of Restricted Stock to which the Restricted Property is
attributable vest, or would have vested pursuant to the terms hereof if such
shares of Restricted Stock had remained outstanding.
     9. Taxes.
          (a) Tax Withholding. The Corporation shall be entitled to require a
cash payment by or on behalf of the Director and/or to deduct from other
compensation payable to the Director any sums required with respect to
Withholding Taxes. Alternatively, the Director or other person in whom the
Restricted Stock vests may irrevocably elect, in such manner and at such time or
times prior to any applicable tax date as may be permitted or required under
rules established by the Corporation, to have the Corporation withhold and
reacquire shares of Restricted Stock at their Fair Market Value at the time of
vesting to satisfy all or part of the minimum Withholding Taxes of the
Corporation with respect to such vesting. Any election to have shares so held
back and reacquired shall be subject to such rules and procedures, which may
include prior approval of the Corporation, as the Corporation may impose, and
shall not be available if the Director makes or has made an election pursuant to
Section 83(b) of the Code with respect to such Restricted Stock.
          (b) Tax Consequences to Director. Director acknowledges that the
issuance and the vesting of the Restricted Stock may have significant and
adverse tax consequences for Director and that Director has been advised by the
Corporation to review the Questions and Answers on Federal Income Tax
Consequences portion of the Corporation’s Stock Plan Summary and Prospectus and
to consult Director’s personal tax advisor regarding the consequences of the
issuance and vesting of the Restricted Stock to Director.
     10. Notices. Any notice to be given under the terms of this Agreement shall
be in writing and addressed to the Corporation at its principal office to the
attention of the Secretary, and to the Director at the Director’s last address
reflected on the Corporation’s records. Any notice shall be delivered in person
or shall be enclosed in a properly sealed envelope, addressed as aforesaid,
registered or certified, and deposited (postage and registry or certification
fee prepaid) in a post office or branch office regularly maintained by the
United States Government. Any such notice shall be given only when received, but
shall be deemed to have been duly given five business days after the date mailed
in accordance with the foregoing provisions of this Section 10.
     11. Plan. The Restricted Stock and all rights of the Director under this
Agreement are subject to the terms and conditions of the provisions of the Plan,
incorporated herein by reference. The Director agrees to be bound by the terms
of the Plan and this Agreement. The Director acknowledges having read and
understanding the Plan, the Plan Summary and Prospectus for the Plan, and this
Agreement.
     12. Entire Agreement. This Agreement and the Plan together constitute the
entire agreement and supersede all prior understandings and agreements, written
or oral, of the parties hereto with respect to the subject matter hereof. The
Plan and this Agreement may be amended

4



--------------------------------------------------------------------------------



 



pursuant to Section 6.3 of the Plan. Such amendment must be in writing and
signed by the Corporation. The Corporation may, however, unilaterally waive any
provision hereof in writing to the extent such waiver does not adversely affect
the interests of the Director hereunder, but no such waiver shall operate as or
be construed to be a subsequent waiver of the same provision or a waiver of any
other provision hereof.
     13. Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.
     14. Section Headings. The section headings of this Agreement are for
convenience of reference only and shall not be deemed to alter or affect any
provision hereof.
     15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware without regard to
conflict of law principles thereunder.
[Signature page follows]

5



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Corporation has caused this Agreement to be
executed on its behalf by a duly authorized officer and the Director has
hereunto set his or her hand as of the date and year first above written.

            QUIKSILVER, INC., a Delaware corporation
      By:           Print Name:            Its:         
DIRECTOR
            Signature            Douglas Ammerman       Print Name          

6



--------------------------------------------------------------------------------



 



         

APPENDIX
          The following definitions shall be in effect under the Agreement:
          A. “Board” shall mean the Corporation’s Board of Directors.
          B. “Change in Control” shall mean a change in ownership or control of
the Corporation effected through either of the following transactions.
               (i) the acquisition, directly or indirectly, by any person or
related group of persons (other than the Corporation or a person that directly
controls, is controlled by, or is under common control with, the Corporation),
of beneficial ownership (within the meaning of Rule 13d-3 of the 1934 Act) of
securities possessing more than fifty percent (50%) of the total combined voting
power of the Corporation’s outstanding securities pursuant to a tender or
exchange offer made directly to the Corporation’s stockholders, or
               (ii) a change in the composition of the Board over a period of
thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (b) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.
          C. “Common Stock” shall mean the Corporation’s common stock.
          D. “Corporate Transaction” shall mean either of the following
stockholder-approved transactions to which the Corporation is a party:
               (i) a merger or consolidation in which securities possessing more
than fifty percent (50%) of the total combined voting power of the Corporation’s
outstanding securities are transferred to a person or persons different from the
persons holding those securities immediately prior to such transaction, or
               (ii) the sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation.
          E. “Fair Market Value” per share of Common Stock on any relevant date
shall be determined in accordance with the following provisions:
               (i) If the Common Stock is at the time listed on any established
stock exchange or over-the-counter market, then the Fair Market Value shall be
the closing selling price per share of Common Stock (or closing bid, if no sales
were reported) as quoted on such exchange or market, determined by the Plan
Administrator to be the primary market for the Common Stock, at the close of
regular hours trading (i.e., before after-hours trading begins) on the date in
question as reported in the Wall Street Journal or such other source as the Plan
Administrator deems reliable. If there is no closing selling price (or closing
bid, if no sales were reported) for the Common Stock on the date in question,
then the Fair Market Value shall be the

7



--------------------------------------------------------------------------------



 



closing selling price (or closing bid if no sales were reported) on the last
preceding date for which such quotation exists.
               (ii) If the Common Stock is at the time not listed on any
established stock exchange or over-the-counter market, the Fair Market Value
shall be determined by the Board in good faith.
          F. “Permanent Disability” or “Permanently Disabled” shall mean the
inability of the Director to perform his or her usual duties as a Board member
by reason of any medically determinable physical or mental impairment expected
to result in death or to be of continuous duration of twelve (12) months or
more.
          G. “Service” shall mean the performance of services for the
Corporation by a person in the capacity of a member of the Corporation’s Board
of Directors.
          H. “Withholding Taxes” shall mean the federal, state and local income
and employment withholding taxes to which the Director may become subject in
connection with the issuance or vesting of shares of Restricted Stock or upon
the disposition of shares acquired pursuant to this Agreement.

8



--------------------------------------------------------------------------------



 



CONSENT OF SPOUSE
          In consideration of the execution of the foregoing Restricted Stock
Agreement by Quiksilver, Inc., I, _______________________________, the spouse of
the Director therein named, do hereby join with my spouse in executing the
foregoing Restricted Stock Agreement and do hereby agree to be bound by all of
the terms and provisions thereof and of the Plan.
Dated: ________________, 2007

                        Signature of Spouse                  Print Name         

9



--------------------------------------------------------------------------------



 



         

EXHIBIT A
STOCK POWER
          FOR VALUE RECEIVED and pursuant to that certain Restricted Stock
Agreement between Quiksilver, Inc., a Delaware corporation (the “Corporation”),
and the individual named below (the “Individual”) dated as of June 7, 2007, the
Individual, hereby sells, assigns and transfers to the Corporation, an aggregate
5,000 shares of Common Stock of the Corporation, standing in the Individual’s
name on the books of the Corporation and represented by stock certificate
number(s) [_____________] to which this instrument is attached, and hereby
irrevocably constitutes and appoints [_________________] as his or her attorney
in fact and agent to transfer such shares on the books of the Corporation, with
full power of substitution in the premises.
Dated June ___, 2007

                        Signature            Douglas Ammerman       Print Name 
         

(Instruction: Please do not fill in any blanks other than the signature line.
The purpose of the assignment is to enable the Corporation to exercise its
sale/purchase option set forth in the Restricted Stock Agreement without
requiring additional signatures on the part of the Individual.)

 